Citation Nr: 1443143	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) decision review officer (DRO) decision that granted service connection for the left shoulder disability, rated 10 percent, effective May 26, 2009.  A March 2011 DRO decision increased the rating to 20 percent (also effective March 26, 2009).  In March 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, the case was remanded for additional development.


FINDING OF FACT

At no time under consideration is the Veteran's left shoulder motion shown to have been limited to 25 degrees from his side.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an October 2012 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2013 hearing before the undersigned, it was established that the Veteran is aware that to substantiate a claim for increase there must be evidence of increased severity of the disability.  Testimony was elicited to ascertain the symptoms of his left shoulder disability and their impact on functionality.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  It is not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2011 and July 2014.  The Board finds that VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the left shoulder disability constitute probative medical evidence adequate for rating purposes.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4. 

Musculoskeletal shoulder disabilities are rated under Codes 5200 to 5203.  The Veteran is right arm dominant, therefore his left shoulder disability is rated as the minor extremity.  He argues that he is ambidextrous because he uses both hands/arms equally, and that the left upper extremity should be rated dominant.  Although the governing regulation provides that for an ambidextrous person the injured hand may be considered dominant, VA examinations have identified him as right handed (not ambidextrous).  Notably, the Veteran's own descriptions of how he uses his upper extremities support that he is right-handed.   See July 2014 examination report.  Consequently, the Board is not persuaded by his argument that he is ambidextrous.  38 C.F.R. § 4.69.

As the Veteran is not shown to have ankylosis of the shoulder, Code 5200 does not apply.  Additionally, as the Veteran is not shown to have impairment of the left humerus, Code 5202 is not for application.  

The only remaining diagnostic Code which provides a rating for a rating in excess of 20 percent for a minor shoulder disability where the shoulder is not ankylosed is Code 5201. [The highest rating provided for impairment of the clavicle or scapula, under Code 5203, is 20 percent.]  Under Code 5201, a 30 percent rating is warranted where limitation of minor arm motion is 25 degrees from the side.  38 C.F.R. § 4.71a.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71; Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

With the initial rating assigned with a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  When a question arises as to which of two ratings under a particular code applies, the higher rating is to be assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA treatment records show a long history of left shoulder complaints and treatment.  A February 2010 treatment record notes that the Veteran could not raise his arm above 90 degrees (shoulder level) and complained of grinding and popping.  

On February 2011 VA examination, the Veteran reported pain (for which medication was prescribed); inability to reach forward or out to the side; inability to lift, push or pull anything with his left shoulder; locking; and stiffness.  He also reported recurrent left shoulder dislocations.  He reported that he did not miss work in the previous year due to his left shoulder disability, but that due to left shoulder pain he finds it difficult to perform his employment tasks.  He reported flare-ups with dislocation, treated by immobilization by sling and medication.  

On examination, there was no swelling and no objective evidence of instability or dislocation.  There was tenderness over the anterior shoulder and acromioclavicular joint.  Range of motion studies revealed abduction to 60 degrees, with pain at the end of range; flexion to 70 degrees, with pain at the end of range; and extension to 50 degrees, with pain at the end of range.  External and internal rotation could not be assessed because the Veteran could not achieve the required 90 degrees of abduction.  The examiner noted that due to pain after repeat testing, an additional loss of 10 degrees abduction, 10 degrees flexion, and 5 degrees extension could be assessed.  The examiner noted that there was no additional loss of motion due to weakness, impaired endurance, incoordination, or instability.  

Treatment records show continued reports of left shoulder pain.  In November 2012, it was noted the Veteran could not get his left arm behind his head due to left shoulder pain and decreased motion.  Range of motion was recorded to 40 degrees both for flexion and abduction.  In November 2012, the Veteran reported, in essence, that while he continued to work as a dental technician, he could not complete all work required due to limitation of motion and pain.  

In January 2013 the Veteran re-injured his shoulder, and physical therapy was prescribed.  On intake evaluation for physical therapy, range of motion studies revealed flexion to 60 degrees and abduction to 51 degrees.  Additional symptoms reported included pain, and decreased strength and stability.  Overuse of the joint made symptoms worse.  Physical therapy notes show ranges of motion in March 2013 were flexion to 130 degrees and 120 degrees of abduction.  In April 2013, range of motion studies revealed flexion to 80 degrees and abduction to 55 degrees.  

Additional VA treatment records are replete for complaints of pain, grinding, popping, easy dislocations, and decreased range of left shoulder motion.  

On July 2014 VA examination, the Veteran reported popping, grinding, and subluxation of his left shoulder.  He reported that he could work only 4 hours a day due to pain, and had to rely on co-workers for some of his work because the equipment was too difficult to use one-handed.  He reported that he does not move his left shoulder much and cannot hold anything of substance.  He drove with his right hand, tied his shoes with his right hand, and used a hand-held shower head to bathe; he was unable to change oil.  He denied flare-ups.  

On examination, range of motion studies revealed flexion to 65 degrees, with pain at 60 degrees; and abduction to 80 degrees, with pain at 75 degrees.  On repetitive testing, flexion increased 5 degrees to 70 degrees, and abduction decreased 15 degrees to 65 degrees.  The examiner noted the Veteran's left shoulder exhibited less movement than normal, weakened movement, incoordination, pain on movement, and atrophy from disuse.  Tenderness and guarding were reported.  There was no evidence of ankylosis.  A history of recurrent and frequent episodes of dislocations with guarding of all arm movement was noted.  Degenerative joint disease of the acromioclavicular joint with tenderness was noted. 

In March 2013 hearing testimony the Veteran described symptoms similar to those noted in treatment records and on VA examinations (popping, grinding, pain, limitation of motion, reduced reliability at work), including decreased efficiency at work.  

Based on the record as outlined above, the Board finds that at no time during the applicable appeal period was limitation of motion to 25 degrees from the side shown, even with the factor of pain considered, so as to warrant the next higher, 30 percent, rating.  At all times [even when there was apparent worsening due to an intercurrent injury in January 2013], the Veteran could move his left arm well beyond 25 degrees.  Even at its most painful, motion (flexion and abduction) was only limited to 40 degrees.  Accordingly, a scheduler higher rating is not warranted for any period of time under consideration.

The Board has considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left shoulder disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  VA examination reports establish that there is pain on motion of his left shoulder, and the July 2014 examination found weakened movement and incoordination.  However, such symptoms are not shown to have caused additional functional limitations warranting a rating in excess of 20 percent; the further limitations noted are contemplated by the 20 percent rating assigned.  At most, motion (flexion and abduction) was limited to 40 degrees (with average flexion to 74 degrees and average abduction to 68 degrees), a degree contemplated by the criteria for the 20 percent rating assigned. 

The evidentiary record does not show any further functional limitations that are not encompassed by the schedular criteria for the rating assigned.  The reported complaints of pain, loss of motion, and functional impairments are fully contemplated by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As the Veteran remains employed (albeit with accommodations), the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, scheduler ratings contemplate a loss of earning capacity (such as alleged) due to the disability rated.

The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against this claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A rating in excess of 20 percent for a left shoulder disability is denied. 



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


